               Case 2:19-cv-01911-MJP Document 43 Filed 04/19/21 Page 1 of 3




 1                                                      THE HONORABLE MARSHA J. PECHMAN
 2
 3
 4
 5
 6
 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9
      THE POKEMON COMPANY                               No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                      JOINT STATUS REPORT
11
                              Plaintiff,
12
                   V.
13
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                              Defendants.
16
17
              On March 4, 2021, the Court extended the parties deadline to file a Joint Status Report to
18
     April 19, 2021. Dkt. No. 41. In the Order, the Court indicated that there would be no further
19
     extensions. Since that date, Plaintiff, The Pokemon Company International, Inc. ("TPCi") and
20
     Defendants David Andino Maisonave and Bryan Garcia Cruz have been actively discussing
21
     settlement and are close to final agreement on almost all terms. The parties anticipate it will take
22
     fourteen (14) days to complete the negotiations, finalize the settlement and execute the
23
     settlement documents. If the parties are unable to finalize the settlement, TPCi will request entry
24
     of default against both Defendants on or before May 3, 2021.
25
26

      JOINT STATUS REPORT (No. 19-cv-1911MJP)                                   Perkins Coie LLP
                                                                          1201 Third Avenue, Suite 4900
       -1                                                                   Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     152220688.1                                                               Fax: 206.359.9000
    Case 2:19-cv-01911-MJP Document 43 Filed 04/19/21 Page 2 of 3




2
                   Case 2:19-cv-01911-MJP Document 43 Filed 04/19/21 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2            The undersigned hereby certifies that they served a copy of the foregoing Joint Status
 3   Report to the following via U.S. Mail, postage prepaid, before the hour of 5:00 pm, on April 19,
 4   2021:
 5

 6             Bryan Garcia Cruz
               5509 Legacy Crescent Pl., Unit 302
 7             Riverview, FL 33578-2818

 8             David Andino Maisonave
               221 W Laurel Street
 9
               Willard, OH 44890-1342
10

11                                                         s/Jenna DeRosier
                                                           Jenna DeRosier
12                                                         Legal Practice Assistant

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                    Perkins Coie LLP
      (No. 19-cv-1911MJP) – 1                                             1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     150512912.2                                                               Fax: 206.359.9000
